NO. 12-22-00056-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

PAULA ROGERS HINZ,                               §      APPEAL FROM THE 1ST
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

WILLIAM DALE FORTUNE AND
DEBBIE FORTUNE,                                  §      SABINE COUNTY, TEXAS
APPELLEES

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).
       On March 21, 2022, the Clerk of this Court notified Appellant, Paula Rogers Hinz, that
the filing fee in this appeal is due. Appellant was informed that failure to remit the filing fee on
or before March 31, would result in the Court’s taking appropriate action, including dismissal of
the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee




                                                 1
passed, and Appellant has not responded to this Court’s notice, paid the filing fee, or otherwise
shown that she is excused from paying the fee. 1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered April 6, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          The case information sheet from the Sabine County District Clerk’s Office reflects that Appellant has not
been declared indigent.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 6, 2022


                                         NO. 12-22-00056-CV


                             PAULA ROGERS HINZ,
                                  Appellant
                                     V.
                  WILLIAM DALE FORTUNE AND DEBBIE FORTUNE,
                                  Appellees


                                  Appeal from the 1st District Court
                         of Sabine County, Texas (Tr.Ct.No. CV2013834)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3